FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA NOV 20 2019
Clerk, U.S. District and

TURNER MYER III, ) _ Bankruptcy Courts
)
Plaintiff, )

V. ) Civil Action No. 19-1312 (UNA)
)
AIR FORCE BOARD FOR )
CORRECTION OF MILITARY RECORDS, )
)
Defendant. )
MEMORANDUM OPINION

 

This matter was transferred from the United States District Court for the Eastern District
of Texas. Because the plaintiff neither had paid the filing fee nor requested a waiver of the fee,
on May 17, 2019, this Court issued an order (ECF No. 8) directing the plaintiff to submit a
certified copy of his trust fund account statement (or institutional equivalent), including the
supporting ledger sheets, for the six-month period immediately preceding the filing of this
complaint, obtained from the appropriate official of each prison at which plaintiff is or was
confined. 28 U.S.C. § 1915(a)(2). The plaintiff's submissions (ECF Nos. 9-10) did not cover the
appropriate time period, and on July 3, 2019, the Court issued an order (ECF No. 11) extending
the plaintiff's deadline for providing the missing trust fund account statements. Because the
plaintiff has not complied with the Court’s Orders, the Court will deny without prejudice the
plaintiffs application to proceed in forma pauperis (ECF No. 2) and his motion for protection of
records (ECF No. 5), and will dismiss the complaint and this civil action without prejudice. An

Order is issued separately.

—
DATE: November /S__, 2019

 

 

United States District Judge